PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were set forth as follows:
1. On May 6, 1996, claimant executed a performance bond as surety for Jo-Del, Inc., a contractor for the construction of a public improvement project known as “State Police Headquarters Requisition No. DPS9606.” The contractor and principal *118on the bond, Jo-Del, Inc., failed to complete all the work on the project in accordance with the terms of the contact, and subsequently, defaulted on its payment obligations to numerous sub-contractors and suppliers. Claimant, as surety, then paid the subcontractors and engaged another contractor to complete the project.
2. Claimant, in its performance as surety, was assessed liquidated damages in the amount of $36,000.00 by respondent, and then filed a claim in this Court to recover this amount. However, claimant has agreed to relinquish and settle its claim against respondent for the sum of $21,255.00.
3. Respondents agree that the amount of damages as agreed to by the parties is a fair and reasonable settlement of the claim.
The Court, having reviewed the facts of the claim as stated in the Stipulation, hereby adopts the statement of facts as its own. Further, the Court has determined that the amount of the settlement agreed to by the parties is fair and reasonable.
In vie w of the foregoing, the Court is of the opinion to and does make an award in the amount of $21,255.00 to claimant.
Award of $21,255.00.